Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 17, 1990, which ruled that claimant was ineligible to receive unemployment insurance benefits, charged her with a recoverable overpayment of benefits, and imposed a forfeiture of effective days as a penalty in reduction of future benefits.
The conclusion that claimant was the sole officer and shareholder of an ongoing insurance brokerage business while she was receiving unemployment insurance benefits is amply supported by the record. Although on her application form claimant answered in the negative when asked whether she was engaged in a business that may bring in income, the evidence reveals that claimant had business cards and stationery printed, maintained a telephone for the business, and used a car purchased and insured in the corporation’s name. In addition, she co-brokered insurance for which she received commissions and, as required by law, opened two brokerage accounts in a bank. Therefore, the decision that claimant was not totally unemployed is supported by substantial evidence (see, Matter of Muller [Levine], 50 AD2d 1005, lv denied 40 NY2d 806; see also, Matter of Witham [Roberts] 134 AD2d 752). The Board also properly determined that the overpayment in benefits was recoverable (see, Matter of Barber [Roberts] 121 AD2d 767), and the facts support the further conclusion that claimant made willful false statements (see, Matter of Petty [Roberts] 90 AD2d 604, 605).
Decision affirmed, without costs. Weiss, J. P., Yesawich, Jr., Levine, Mercure and Harvey, JJ., concur.